Exhibit 10.11
 


 
Dated 16th April 2015
 
 
 
 
 
CIT TECHNOLOGY LIMITED
 
UNI-PIXEL DISPLAYS, INC.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT
for the provision of manufacturing
and technology transfer services
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
[ex10-11image1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Contents
 

 
Clause
Page
     
1
Definitions and interpretation
1
2
Term
3
3
Orders for Product
4
4
Price and Payment
5
5
Delivery of Product
5
6
Manufacture of Product
6
7
Liability
6
8
Profit
7
9
Training and knowledge transfer
7
10
Change management
8
11
Confidentiality
8
12
Termination
9
13
Effect of termination
10
14
Force Majeure
10
15
Waiver
10
16
Notices
10
17
Contracts (Rights of Third Parties) Act 1999
11
18
No Partnership
11
19
Assignment and Sub-contracting
11
20
Invalidity and Severability
11
21
Entire Agreement
11
22
Dispute resolution
11
23
Law
12
 
Signature Page
13
1
Specification
14
2
Profit forecast
15



 
 

--------------------------------------------------------------------------------

 
 
This Agreement is made on April 16th, 2015
 
Between
 
(1) 
CIT Technology Limited whose registered office is at Springstone House, 27
Dewbury Road, Ossett, West Yorkshire WF5 9WS (CIT); and

 
(2) 
Uni-Pixel Displays, Inc. whose principal place of business is at 8708 Technology
Forest Place, Suite 100, The Woodlands, TX 77381 USA (Uni-Pixel)

 
each a party and together the parties.
 
Whereas
 
(A)  
On the date of this Agreement, the parties have entered into a Patent License
Agreement and an IP License Agreement related to Uni-Pixel’s right to use
certain CIT intellectual property rights related to the composition and
manufacture of catalytic materials and other materials used to manufacture the
coated film, together with the equipment and processes to coat these materials
onto base films, process coated film to form circuitized film, modify reflection
characteristics, implement anti-corrosion treatment and add protective coatings
to circuitized film, together forming the metal mesh based capacitive sensor
material known as the Xsense product (collectively, the FLT Licence).

 
(B)  
The parties have, on 3 April 2015, entered into a heads of terms in respect of
the provision by CIT to Uni-Pixel of manufacturing and technology transfer
services in connection with coated film (the Heads of Terms).

 
(C)  
This Agreement sets out the terms upon which CIT shall provide such
manufacturing and technology transfer services and, upon execution, shall
supersede the Heads of Terms.

 
(D)  
Save to the extent set out in this Agreement, neither party shall have any
obligation to the other in respect of the manufacture or provision of technology
transfer services relating to coated film.

 
It is agreed
 
1  
Definitions and interpretation

 
1.1  
In this Agreement the following words and expressions shall have the following
meaning unless this Agreement states otherwise:

 
CIT Group means CIT, its holding company and any of its or their subsidiaries
from time to time and holding company and subsidiary shall be construed in
accordance with sections 1162 of the Companies Act 2006
 
Agreement means this agreement including any schedules or Appendices that are
annexed to and form part of it
 
Business Day means any day (other than a Saturday or Sunday) when principal
banks are open for the transaction of business in London
 
Commencement Date means the date of this Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
Confidential Information means all information which relates to the business
affairs, products, services, marketing strategy, developments, trade secrets,
know-how, personnel, customers and suppliers of either party or other
information to the extent that it may reasonably be regarded as the confidential
information of the disclosing party and all unpatented designs, drawings,
software specifications, processes, testing procedures, security systems and all
other information and material including all other data, information, text,
drawings, diagrams, images or sound embodied or carried in any electronic
tangible or intangible medium which are supplied or in respect of which access
is granted by one party to the other pursuant to this Agreement, or which either
party is required to generate under this Agreement or which was disclosed by one
party to the other either directly or indirectly
 
E&R Coating Line means the Emerson and Renwick-built reverse gravure coating
machine located at CIT's Cambridge site
 
FLT Licence shall be as defined in recital (A)
 
Heads of Terms shall be as defined in recital (B)
 
Initial Purchase Order shall be as defined in clause 3.1
 
Insolvency Event means in respect of any entity one or more of the following
events affecting such entity (the Affected Party):
 
 
(a)
the Affected Party ceases or threatens to cease to carry on business or suspends
all or substantially all of its operations, or suspends payment of its debts or
becomes unable to pay its debts or is deemed to be unable to pay its debts
within the meaning of section 123, 222, 223, 224 or 268 of the Insolvency Act
1986 (assuming, if necessary, that such sections apply to the Affected Party);

 
 
(b)
a winding-up petition is presented in respect of the Affected Party is not set
aside within 14 days or circumstances arise which entitle a court of competent
jurisdiction to make a winding up order of the Affected Party;

 
 
(c)
the Affected Party enters into liquidation (as defined in section 247(2) of the
Insolvency Act 1986) either compulsory or voluntary (save for the purposes of a
solvent reconstruction or amalgamation previously approved in writing by
the  other party) or a provisional liquidator is appointed in respect of the
Affected Party;

 
 
(d)
notice of intention to appoint an administrator is served in respect of the
Affected Party or a petition or an application for an administration order is
presented or a notice of appointment of administration is served in respect of
the Affected Party or an administration order is made under schedule B1 of the
Insolvency Act 1986 in respect of the Affected Party is filed at Court;

 
 
(e)
an administrative receiver, receiver or manager or similar officer is appointed
under part III of the Insolvency Act 1986 in respect of the whole or any part of
the Affected Party's assets or circumstances arise which entitle a court of
competent jurisdiction or a creditor to appoint a receiver or manager of the
Affected Party;

 
 
(f)
an application for an interim order under part VIII of the Insolvency Act 1986
is made;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(g)
the Affected Party proposes to enter or enters into any composition or
arrangement with its creditors generally or any class of creditors, or takes
steps to obtain a moratorium, or makes an application to a court of competent
jurisdiction for protection from its creditors;

 
 
(h)
a distress, execution or other legal process is taken or steps are taken to
enforce any encumbrance over all or part of the assets and/or undertaking,
rights or revenue of the Affected Party;

 
 
(i)
a provisional liquidator is appointed under section 135 of the Insolvency Act
1986; and

 
 
(j)
the Affected Party is subject to an event analogous to (a) to (i) above in any
other jurisdiction.

 
Price means the price of any Product as set out in the relevant purchase order
(subject always to clauses 3.2(b) and 4.1 in respect of the Initial Purchase
Order)
 
Product means coated film manufactured by CIT under this Agreement, the
manufacturing specification for which is set out in schedule 1
 
Term means the duration of this Agreement as specified in clause 2.1
 
1.2  
A reference to any statute, enactment, order, regulation or other similar
instrument shall be construed as a reference to the statute, enactment, order,
regulation or instrument as amended by any subsequent statute, enactment, order,
regulation or instrument or as contained in any subsequent re-enactment of it

 
1.3  
Unless otherwise provided the singular includes the plural and the masculine
includes the feminine and vice versa

 
1.4  
Any reference to a person shall include persons or partnerships or firms and
other such un-incorporated bodies and companies and corporate bodies and all
other legal persons of whatever kind and howsoever constituted

 
1.5  
Headings are included in this Agreement for ease of reference only and shall not
affect the interpretation or construction of this Agreement

 
1.6  
References to clauses and schedules are, unless otherwise provided, references
to clauses of and schedules to this Agreement

 
1.7  
In the event and to the extent only of any conflict between the clauses and the
schedules, the relevant clause shall prevail

 
2  
Term

 
2.1  
This Agreement shall commence on the Commencement Date and, subject to earlier
termination by Uni-Pixel under clause 2.2, termination by CIT as provided in
clause 5.5, or termination by either party pursuant to clause 12.1, shall
continue in force for a fixed period of six months, except as extended pursuant
to clause 2.2 (the Term).

 
2.2  
Notwithstanding clause 2.1, Uni-Pixel shall be entitled to:

 
 
3

--------------------------------------------------------------------------------

 
 
(a)  
terminate this Agreement upon not less than 30 days' written notice to CIT with
effect from the expiry of 16 weeks from the Commencement Date; or

 
(b)  
extend the term until 31 October 2015 by not less than 30 days written notice to
CIT given at any time prior to 31 August 2015 (subject always to clause 3.3).

 
3  
Orders for Product

 
3.1  
Uni-Pixel shall, on the Commencement Date, provide an initial binding purchase
order for the supply of Product by CIT during the four month period from the
Commencement Date (the Initial Purchase Order).

 
3.2  
The Initial Purchase Order shall, for the avoidance of doubt, contain the
following requirements:

 
(a)  
a volume of 11,500 linear metres of Product per week for 16 consecutive weeks;
and

 
(b)  
an ex works (Cambridge) price to Uni-Pixel of US$7.90 per linear metre (such
price calculated by CIT on the basis of a film cost of $24 per square metre and
a PET film cost of $2.32 per square metre) as set out in more detail in clause
4.1).

 
3.3  
If Uni-Pixel wishes to extend the Term of this Agreement as set out in clause
2.2(b), such extension shall be subject to Uni-Pixel purchasing monthly
quantities of Product equivalent to the requirements set out in the Initial
Purchase Order, and the notification of extension under clause 2.2(b) shall be
accompanied by a purchase order consistent with such requirement; provided
however, that if Uni-Pixel has no further requirements for the Product to be
manufactured by CIT during such extended Term, then clause 4.4 shall be
applicable. Any requirement for monthly quantities different from those set out
in the Initial Purchase Order shall be subject to CIT's prior written agreement.

 
3.4  
CIT shall use all reasonable endeavours to procure PET film and other production
materials required for the Product, based on an assumption as to six months'
requirements by Uni-Pixel (namely, 26 weeks at 11,500 linear metres per week,
totalling 299,000 linear metres). Such procurement may, however, be subject to
minimum volumes (which may be such as to enable the manufacture of higher
volumes of Product than required under this Agreement) and shall be undertaken
by CIT solely on the basis that Uni-Pixel shall purchase all of CIT’s inventory
of materials (including any unused PET film) at cost, to the extent that such
materials represent the unused quantity by reference to the six months assumed
requirement set out in this clause 3.4.

 
3.5  
Any additional purchase order for the manufacture of Product at any time during
the remaining period of the Term shall be:

 
(a)  
considered in good faith by CIT;

 
(b)  
subject to payment in full in advance by Uni-Pixel; and

 
(c)  
subject to written agreement between CIT and Uni-Pixel not less than 30 days
prior to the commencement of manufacture by CIT;

 
 
4

--------------------------------------------------------------------------------

 
 
provided always that, for the avoidance of doubt, nothing in this Agreement
shall require CIT to manufacture Product following the expiry of the Term.
 
4  
Price and Payment

 
4.1  
The value of the Initial Purchase Order shall be US$1,453,600 (on the basis of
11,500 linear metres per week at US$7.90 per linear metre (US$90,850 per week)
for an aggregate period of 16 weeks). Such price shall be exclusive of any
applicable Value Added Tax, excise duties or any other sales tax payable in
respect of the Product.

 
4.2  
The amount set out in clause 4.1 shall be invoiced by CIT monthly not less than
30 days in advance of the relevant production activity, and Uni-Pixel shall
settle invoices in full within 30 days, so that each instalment of the Price
(US$363,400 per instalment under the Initial Purchase Order) shall be made by
Uni-Pixel to CIT (in cleared funds into CIT's designated bank account) prior to
the commencement of the relevant Product production. The first instalment
payment of US$363,400 under the Initial Purchase Order shall be made on the
Commencement Date.

 
4.3  
Uni-Pixel shall confirm each payment and its details at the time of payment to a
nominated CIT contract manager.

 
4.4  
If, in respect of any extension of the Agreement pursuant to clause 2.2(b),
Uni-Pixel has no further requirements for Product to be manufactured by CIT and
only requires training and knowledge transfer assistance from CIT pursuant to
clause 9.1, CIT shall, in consideration of the delivery of such assistance, only
charge Uni-Pixel the direct employment costs and other direct costs reasonably
incurred by CIT in connection with the delivery of such training and knowledge
transfer assistance.

 
5  
Delivery of Product

 
5.1  
CIT shall use reasonable endeavours to achieve the Product delivery timescales
set out in the Initial Purchase Order (and any subsequent purchase order) but,
for the avoidance of doubt, time of delivery shall not be of the essence.

 
5.2  
To the extent that the delivery of any Product is in excess of 7 days overdue
(by reference to the date set out in the relevant purchase order), CIT shall
allow Uni-Pixel a refund of the Price in direct proportion to the extent of the
delay (so that, by way of illustration, 10 days' delay in respect of a delivery
of Product due in June will result in a refund to Uni-Pixel of 3/30 (10%) of the
order value for the June delivery) or in accordance with such other formula as
shall be agreed in writing by Uni-Pixel.

 
5.3  
The amount of any such refund as shall be payable under clause 5.2 may, as
appropriate, be off-set against any payment due to CIT in respect of the
succeeding month's delivery.

 
5.4  
In respect of any late payment of the Price, CIT shall be entitled to reduce the
production quantity of Product in direct proportion to the delayed payment (so
that 3 days' delay in payment of a June invoice will result in 3/30 (10%)
reduction in quantity of Product delivered pursuant to such invoice).

 
5.5  
Without prejudice to clause 5.4, if any payment in respect of the Price remains
outstanding for 7 days following CIT's written reminder to Uni-Pixel, CIT shall
be entitled to terminate this Agreement (and, for the avoidance of doubt, the
FLT Licence and any other royalty or licensing agreement entered into between
the parties co-incident with this Agreement) by immediate written notice to
Uni-Pixel

 
 
5

--------------------------------------------------------------------------------

 
 
6  
Manufacture of Product

 
6.1  
CIT shall manufacture Product in accordance with the manufacturing specification
set out in schedule 1 (the Specification). A certificate of conformity (“CofC”)
confirming that each lot meets the Specification as detailed in Schedule 1 shall
be delivered to Uni-pixel prior to the receipt of the shipment at Uni-Pixel. The
CofC shall be electronically delivered in Excel form and in .csv  form to
Incoming.Quality@unipixel.com  to allow for automatic data processing.

 
6.2  
Save in respect of CIT's obligations under clause 6.1, CIT gives no warranties,
representations or undertakings whatsoever (whether express or implied by
statute or otherwise) in connection with the manufacture of the Product. In
particular, any implied warranties as to quality or fitness for purpose are
expressly excluded.

 
6.3  
To the extent that Uni-Pixel believes that any Product does not comply with the
Specification, it shall promptly inform CIT of the alleged defect, with as much
supporting information as is available to Uni-Pixel at such time.

 
6.4  
Upon receipt of any notification under clause 6.3, CIT shall investigate the
alleged defect, using CIT's own testing standards and procedures and shall
promptly communicate its findings to Uni-Pixel with a view to ensuring that,
within 5 Business Days of  notification by Uni-Pixel, the parties shall have
agreed whether the Product in question does, in fact, meet the Specification.
Each party shall act reasonably in connection with any such discussion and
determination.

 
6.5  
Where the parties agree pursuant to clause 6.4 that Product does not meet the
Specification, CIT's sole liability shall be promptly to manufacture replacement
Product on behalf of Uni-Pixel at CIT’s own cost.

 
6.6  
In addition to, and without limiting Uni-Pixel's rights under clause 6.5,
Uni-Pixel shall be entitled to require, by written notification to CIT, that up
to 10% by volume of any Product delivery by CIT shall be replaced by CIT at its
own cost within 10 Business Days of the date of such notification. In exercising
its rights under this clause 6.6, Uni-Pixel shall act in good faith and shall
deliver reasonable supporting data to CIT but, for the avoidance of doubt, the
replacement shall not be conditional upon the parties agreeing that there is a
defect in the relevant Product. For the avoidance of doubt, CIT shall have no
further liability whatsoever to Uni-Pixel in respect of any Product replaced by
it under this clause 6.6 except as provided in clause 7.

 
7  
Liability

 
7.1  
Nothing in this Agreement shall exclude or restrict the liability of either
party in respect of:

 
(a)  
death or personal injury caused by the negligence of that party or its
employees; or

 
(b)  
fraud or fraudulent misrepresentation.

 
7.2  
Save to the extent expressly set out in clauses 5.2, 6.5, 6.6 or 7.1 CIT shall
have no liability whatsoever to Uni-Pixel in respect of the manufacturing,
training and knowledge transfer obligations of CIT under this Agreement.

 
7.3  
Without prejudice to clause 7.1, CIT's liability under this Agreement, whether
under contract, tort (including negligence) breach of statutory duty or
otherwise howsoever arising, shall not exceed the aggregate amounts actually
paid to CIT by Uni-Pixel hereunder.

 
7.4  
Without prejudice to clause 7.1, neither party shall be liable to the other in
respect of:

 
 
6

--------------------------------------------------------------------------------

 
 
(a)  
loss of profit (save in respect of CIT's liability to pay profit to Uni-Pixel
pursuant to clause 8);

 
(b)  
loss of business or business opportunity;

 
(c)  
loss of anticipated savings;

 
(d)  
loss of goodwill or damage to reputation; or

 
(e)  
any indirect, special or consequential losses whatsoever (even where one party
has been advised of the possibility of such losses).

 
8  
Profit

 
8.1  
In recognition of the limited extent of warranties, liabilities and indemnities
given by CIT under this Agreement, CIT shall, within 45 days of the end of the
Term (save where this Agreement has been terminated by CIT under clauses 5.5 or
12.1), pay to Uni-Pixel an amount equal to the profit generated by CIT in
relation to the sale to Uni-Pixel of the Product.

 
8.2  
For the purposes of this clause 8, an outline profit forecast is set out in
schedule 2, identifying the accounting principles that shall be applied in
calculating the amount (if any) of profit made by CIT and subject to
distribution to Uni-Pixel. Any payment by CIT under clause 8.1 shall be
accompanied by a detailed breakdown demonstrating, in accordance with the
principles set out in schedule 2, the way in which any such profit payment has
been calculated.

 
8.3  
CIT shall act reasonably throughout the Term in relation to the operation of its
Product manufacturing business, which shall be conducted in the normal way,
aiming to maximise profit as CIT would in the normal course of its business.
Provided always that costs associated with the closure of the Product
manufacturing business (including employee contract termination costs) shall not
be included in the calculation pursuant to this clause 8.

 
8.4  
CIT shall maintain, and shall disclose to Uni-Pixel upon request, financial
records showing the performance of the Product manufacturing business during the
Term in order to assist in calculating or addressing any dispute in relation to
any amount due under this clause 8.

 
9  
Training and knowledge transfer

 
9.1  
CIT shall, on the understanding that it is Uni-Pixel's intention to transfer the
Product manufacturing process within 100 days of the Commencement Date, provide
reasonable assistance to:

 
(a)  
train Uni-Pixel staff at CIT's (Cambridge) premises in the operation of the E&R
Coating Line;

 
(b)  
make relevant CIT personnel available to travel to Colorado Springs to train
Uni-Pixel personnel in the operation of the Colorado E&R coating line (it being
acknowledged that CIT is not entitled, under relevant employment contracts, to
force any individual to undertake such overseas trip(s));

 
(c)  
train Uni-Pixel staff at CIT’s (Cambridge) premises in the manufacture of ink;

 
(d)  
advise on the procurement of inks, chemicals and equipment necessary to
manufacture the Product; and

 
 
7

--------------------------------------------------------------------------------

 
 
(e)  
disclose all chemical, material, and consumable items needed to run the Product
manufacture process within 5 days of the Commencement Date (including
manufacturers, specific part numbers and specification requirements), and to
make CIT personnel available to review and approve suitable replacements to this
list in the event that exact copies are not available.

 
9.2  
The parties acknowledge and agree that the obligations of CIT under clause 9.1
remain subject to CIT's obligation to manufacture the Product pursuant to clause
6 and, accordingly, the parties will co-operate fully to ensure that CIT's
respective manufacturing and training and knowledge transfer priorities are
discussed and agreed between the parties. Uni-Pixel acknowledges and agrees, in
addition, that the ability of CIT to deliver training and knowledge transfer
under this clause 9, particularly in relation to any extension of the Term under
clause 2.2(b), is likely adversely to be effected by the expiration of contracts
of employment of relevant CIT personnel during such period.

 
9.3  
Any reasonable costs and expenses incurred by CIT in relation to this clause 9
(including financial incentives required to procure the relevant CIT staff to
undertake such duties, and flights, hotels and subsistence) shall be reimbursed
by Uni-Pixel within 30 days of submission of the relevant claim by CIT (failing
which CIT shall be entitled to cease all further such assistance). Wherever
practicable such costs and expenses shall be agreed with Uni-Pixel in advance.

 
9.4  
CIT shall reasonably assist in bringing up the Colorado E&R coating line as
described under clause 9.1, to the same operational capability as the E&R
Coating Line, targeting completion of transfer within 100 days from the
Commencement Date. However, CIT gives no warranty, undertaking or representation
whatsoever:

 
(a)  
that the performance by CIT of its obligations under clause 9.1 shall be
sufficient to enable Uni-Pixel to achieve such objective; or

 
(b)  
as to the condition or specification of the Colorado E&R coating line (which is
not, at the Commencement Date, in an approved state)

 
and Uni-Pixel acknowledges and agrees that it will need to procure equipment and
contract vendors, and provide suitably qualified staff, to achieve the same
specification as the E&R Coating Line.
 
10  
Change management

 
10.1  
No changes to this Agreement (including any change by CIT to the Specification
or manufacturing processes relating to the Product) shall be made without the
written approval of duly authorised representatives of both parties.

 
11  
Confidentiality

 
11.1  
Neither party shall:

 
(a)  
use Confidential Information of the other party other than for the purposes of
this Agreement;

 
(b)  
disclose the other party's Confidential Information to any third party without
the prior written consent of the other party; nor

 
 
8

--------------------------------------------------------------------------------

 
 
(c)  
fail to take all reasonable precautions to ensure that all Confidential
Information of the other party is treated as confidential and is not disclosed
(save as aforesaid) or used other than for the purposes of this Agreement.

 
11.2  
Each party undertakes to the other to take all such steps as shall from time to
time be reasonable to ensure compliance with the provisions of clause 11.1 above
by its employees agents consultants and sub-contractors.

 
11.3  
Without prejudice to any other rights or remedies that either party may have,
each party acknowledges and agrees that if Confidential Information is used or
disclosed other than in accordance with the terms of the Agreement, that party
shall, without proof of special damage, be entitled to seek an injunction,
specific performance or other equitable relief in respect of such misuse, in
addition to any damages or other remedy to which it may be entitled.

 
11.4  
Neither party shall issue any press release or other public document containing,
or make any public statement containing or otherwise disclose to any person who
is not a party to this Agreement its involvement in this Agreement or
information which relates to or is connected with or arises out of this
Agreement or matters contained in it without the prior written consent of the
other party (which shall not be unreasonably withheld) unless required to do so
by any relevant law.

 
11.5  
The obligations contained in this clause 11 shall continue in force for twenty
four (24) months after the termination of this Agreement.

 
11.6  
The obligation of confidentiality under this clause 11 shall not extend to
Confidential Information which the receiving party can prove:

 
(a)  
has ceased to be secret without default on the recipient’s part;

 
(b)  
was already in the recipient’s possession prior to disclosure by the provider;

 
(c)  
has been received from a third party who did not acquire it in confidence; or

 
(d)  
is required to be disclosed by law or a regulatory authority.

 
12  
Termination

 
12.1  
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated by either party if:

 
(a)  
the other party is subject to an Insolvency Event; or

 
(b)  
the other party commits a material breach of any terms of this Agreement which
(in the case of a breach capable of being remedied) is not remedied (to the
reasonable satisfaction of the party requesting the breach to be remedied)
within 14 days of a written request to remedy the same;

 
(c)  
the other party commits a material irremediable breach of this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
13  
Effect of termination

 
13.1  
In the event that this Agreement is terminated at any time or expires then each
party shall immediately return to the other party all of that other party's
Confidential Information except in so far as, and then only for so long, as it
is a requirement of relevant law to retain copies of such Confidential
Information.

 
13.2  
Where this Agreement has been terminated by CIT pursuant to clauses 5.5 or 12.1
then CIT shall forthwith be entitled to terminate, by immediate written notice
to Uni-Pixel, the FLT Licence and any other agreement for the time being in
force between the parties, notwithstanding any provisions to the contrary in any
such agreement.

 
13.3  
Any termination of this Agreement shall be without prejudice to any other rights
or remedies a party may be entitled to under this Agreement, or at law, and
shall not affect any accrued rights or liabilities of either party nor the
coming into or continuance in force or any provision of this Agreement which is
expressly or by implication intended to come into or continue in force on or
after such termination.

 
13.4  
The termination of this Agreement shall not affect the continuation in force of
any clauses intended to survive such termination including, for the avoidance of
doubt, clause 11 (Confidentiality) and this clause 13.

 
14  
Force Majeure

 
14.1  
Neither party shall be liable for any delay or failure to perform its
obligations under this Agreement resulting from any circumstance outside of the
reasonable control of such party where such failure or delay could not have been
overcome by that party acting reasonably and prudently.

 
14.2  
Each party agrees to notify the other immediately upon becoming aware of an
event likely to trigger clause 14.1, such notice to contain details of the
circumstances giving rise to such event.

 
15  
Waiver

 
15.1  
The waiver by either party of a breach or default of any provisions of this
Agreement by the other party shall not be construed as a waiver of any
succeeding or continuing breach of the same or other provision nor shall any
delay or omission on the part of either party in exercising or availing itself
of any right, power or privilege that it has or may have under this Agreement
operate as a waiver of any breach or default by the other party.

 
16  
Notices

 
16.1  
Any notice request, instruction or other document to be given under or in
relation to this Agreement shall be delivered or sent by first class post to the
registered office of the other party or by facsimile or electronic mail if
receipt is confirmed or if transmission of such notice is confirmed by mail as
provided in this clause 16.1. Any such notice or other document shall be deemed
to have been served, if hand-delivered, at the time of delivery or if sent by
post, facsimile, or electronic mail without receipt confirmation upon the
expiration of forty eight (48) hours after transmission.

 
17  
Contracts (Rights of Third Parties) Act 1999

 
17.1  
This Agreement is not intended to be for the benefit of, and shall not be
enforceable by, any person other than one of the parties to this Agreement under
the Contracts (Rights of Third parties) Act 1999 and no party can declare itself
a trustee of its rights under this Agreement for the benefit of any third party.

 
 
10

--------------------------------------------------------------------------------

 
 
18  
No Partnership

 
18.1  
Nothing in this agreement is intended to or shall operate to create a
partnership or joint venture of  kind between the parties, or to authorise
either party to act as agent for the other and neither party shall have
authority to act in the name or on behalf of or otherwise to bind the other in
any way. Accordingly, neither party shall do anything to bind the other to any
contract, to pledge the credit of the other party, to bind it to any obligation,
commitment or liability nor represent itself as able to do so, except as
explicitly provided in this Agreement.

 
19  
Assignment and Sub-contracting

 
19.1  
This Agreement may not be assigned by either party, without the prior written
consent of the other which consent shall not be unreasonably withheld or
delayed.

 
19.2  
In the event that a party sub-contracts its obligations herein, it shall remain
liable to the other party as primary obligor.

 
19.3  
The parties agree that all obligations in this Agreement, which relate to them
will also apply to any sub-contractor, agent and other personnel of the relevant
party who are in any way involved in or associated with this Agreement.

 
20  
Invalidity and Severability

 
If any court or administrative body of competent jurisdiction shall find any
provision of this Agreement to be invalid or unenforceable, the invalidity or
unenforceability of such provision shall not affect the other provisions of this
Agreement and all provisions not affected by such invalidity or unenforceability
shall remain in full force and effect. The parties hereby agree to attempt to
substitute for any invalid or unenforceable provision a valid or enforceable
provision, which achieves to the greatest extent possible the economic legal and
commercial objectives of the invalid or unenforceable provision.
 
21  
Entire Agreement

 
21.1  
This Agreement embodies and sets forth the entire agreement and understanding of
the parties and supersedes all prior oral or written agreements, understandings
or arrangements relating to the subject matter of this Agreement.

 
21.2  
The Heads of Terms shall cease to have any effect with effect from the
Commencement Date.

 
22  
Dispute resolution

 
22.1  
Any dispute under this Agreement may at any time be submitted to arbitration by
either party, and shall be finally settled, under the rules of arbitration of
the London Court of International Arbitration (the LCIA Rules), by a single
arbitrator.

 
22.2  
The arbitration proceedings shall be conducted in the English language. The seat
of the arbitration proceedings shall be London.

 
22.3  
The arbitration proceedings and any information provided by either party, or any
witness related to the arbitration, shall be treated as confidential and neither
party shall disclose or use such information beyond the scope of the arbitration
proceeding.

 
 
11

--------------------------------------------------------------------------------

 
 
22.4  
All costs and expenses shall be apportioned in accordance with the LCIA Rules.

 
23  
Law

 
23.1  
This Agreement and all claims and disputes (including non-contractual claims and
disputes) arising out of or in connection with this Agreement, its subject
matter, negotiation or formation shall be governed by and construed in
accordance with English law and, subject to clause 22, the parties to this
Agreement agree to submit to the exclusive jurisdiction of the courts of England
and Wales.

 
 
 
 
 

 
 
12

--------------------------------------------------------------------------------

 
 
Executed by the parties or their duly authorised representatives on the date of
this Agreement.
 




 
 

Executed by CIT Technology Limited ) Chris Malley   )     ) Director            



 

Executed by Uni-Pixel Displays, Inc ) Jeff Hawthorne   )     ) Director        
   





 




 
13

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Specification
 
The product specification shall be equivalent to that previously supplied to
Atmel immediately prior to this agreement. The Certificate of Conformance
describes the OQC criteria.
 
[ex10-11image2.jpg]

 
 
 
14

--------------------------------------------------------------------------------

 
 
Schedule 2
 
Profit forecast
 
[ex10-11image3.jpg]
 
 
15

--------------------------------------------------------------------------------

 